                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
                                                                    DOC #:
UNITED STATES DISTRICT COURT
                                                                    DATE FILED: 1/2/2020
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
  SAMUEL JEFFREY,                                               :
                                                                :
                                              Plaintiff,        :
                                                                :    19-CV-2658 (VEC)
                            -against-                           :
                                                                :          ORDER
                                                                :
  CITY OF NEW YORK, JANE DOE and JOHN :
  DOE,                                                          :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on September 23, 2019, the Court adopted the parties’ proposed briefing

schedule, directing: (i) defendant to file its Motion to Dismiss by October 21, 2019; (ii) plaintiff

to file his Opposition by November 20, 2019; and (iii) defendant to file a Reply, if any, by

December 4, 2019 (Dkt. 15);

        WHEREAS on October 21, 2019, Defendant moved to dismiss Plaintiff’s Complaint

(Dkt. 16);

        WHEREAS Plaintiff has not filed an Opposition;

        IT IS HEREBY ORDERED:

    1. Plaintiff is directed to respond to Defendant’s motion to dismiss by January 10, 2020. If

        Plaintiff fails to file an opposition, the Court will treat the motion to dismiss as

        unopposed;

    2. If Plaintiff files an opposition by January 10, 2020, Defendant must file a Reply by

        January 17, 2020.
SO ORDERED.
                               _________________________________
Date: January 2, 2020                VALERIE CAPRONI
      New York, New York           United States District Judge




                           2
